Citation Nr: 1444548	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement a compensable rating for residual scar status post right fourth toe surgeries for hemiphalangectomy and exostectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 2003 to June 2010.  This matter is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In her October 2011 substantive appeal, the Veteran requested a Board hearing; however, she subsequently cancelled this request.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has suggested that her residual scar following right foot surgeries has worsened.  Her representative indicated that she "experiences high levels of pain and discomfort."  See August 2013 correspondence.  The Veteran was last examined for this disability in February 2010.  The representative has specifically requested remand to enable VA to obtain an updated examination.  Accordingly, in light of the allegations of worsening and the length of the intervening period, further development to secure a contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for her scar disability.

2.  Thereafter, arrange for an appropriate examination to determine the current severity of the Veteran's service connected residual scar status post right fourth toe surgeries for hemiphalangectomy and exostectomy.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  

3.  Then review the record and readjudicate the claim for an increased rating.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



